--------------------------------------------------------------------------------

 
                                                                                                                                                           Exhibit
10.1


 
PRELIMINARY AGREEMENT






by and between








NEW WORLD BRANDS, INC.






and






TELES AG INFORMATIONSTECHNOLOGIEN
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated as of July 18, 2007








1

--------------------------------------------------------------------------------


 
 
PRELIMINARY AGREEMENT


PRILIMINARY AGREEMENT to form a SALE AND PURCHASE AGREEMENT, dated July 18, 2007
(the “Preliminary Agreement”), between:


New World Brands Inc., a corporation organized and existing under the laws of
the state of Delaware, United States, listed on the OTC:BB having its registered
office at 340 West Fifth Avenue, Eugene, Oregon 97401, USA (the “Seller”)


on the one hand, and


TELES AG Informationstechnologien, an Aktiengesellschaft organized and existing
under the laws of Germany, listed on Prime Standard, having its registered
office at Ernst-Reuter-Platz 8, 10587 Berlin, Germany, and represented by Prof.
Dr.-Ing. Sigram Schindler and Olaf Schulz (the “Purchaser”)
on the other hand,


(individually a “Party” and together the “Parties”).


RECITALS


WHEREAS, IP Gear Ltd. (the “Company”) is an Israeli limited liability company
limited by shares formed and existing under the laws of Israel, registered with
the Israeli Companies Registrar under number 513765297, having its registered
office at Yokneam Industrial Zone, POB 256, Yokneam 20692, Israel;


WHEREAS, the Company has a registered capital of 1,000 NIS, consisting of 1000
Ordinary Shares, 1 NIS par value per share (the "Ordinary Shares"), and an
issued capital of 100 Ordinary Shares (the "Shares");


WHEREAS, as of the date hereof the Seller directly owns 100% of the Shares;


WHEREAS, the Parties intend to enter into a Sale and Purchase Agreement
regarding all of the Shares pursuant to the terms and conditions set forth
herein;
 

 
 
3

--------------------------------------------------------------------------------


 
 
WHEREAS, the Parties furthermore intend to collaborate in the sales and
marketing of TELES Group Products to approach the “North American” Market;


NOW, THEREFORE, in consideration of the mutual covenants, representations and
warranties contained herein, the Parties hereby agree as follows:



A  
DEFINITIONS AND INTERPRETATION



1  
Certain Terms



Whenever used in this Preliminary Agreement (including any annexes or schedules
hereto), the following terms shall the respective meanings given to them below
in the Articles indicated below:


 “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such Person.
"Control" of any Person shall consist of the power to direct the management and
policies of such Person (whether through the ownership of voting securities, by
contract, as trustee or executor, or otherwise) and shall be deemed to exist
upon the ownership of securities entitling the holder thereof to exercise more
than 50% of the voting power in the election of directors of such Person (or
other persons performing similar functions).


“Aftermarket” with respect to resale of third party products means products
resold without the express and specific authorization or license of the
manufacturer.


“Agreement” means the intended Sale and Purchase Agreement


“Closing” means completion of the sale and purchase of the Shares in accordance
with Article C I. 2.


“Closing Consideration” means the “Purchase Price” as set out in Article B 2.1
payable at the Closing in the manner set forth in Article C I. 2.
 
 
 
4

--------------------------------------------------------------------------------



 
“Closing Requirements” has the meaning set forth in Article C I. 2.2.


“Company” has the meaning set forth in the Recitals.


“CPE Product Line” means the following:


 
(i)
all customer premise equipment of the Company, including all products in the
Company’s Claro and Quasar product lines (including product options and products
in beta and active development stage);



 
(ii)
all customer premise equipment of the Purchaser, including all products in the
Purchaser’s VoIPBOX and VoIPGATE product lines for VoIP with H.323 and SIP
signaling and PSTN interfaces for analog, BRI, & PRI for T1/E1 and signaling
based on ISDN ITU Q.931 or CAS only (including product options and products in
beta and active development stage);



 
(iii)
VoIP gateways between 4 analog/BRI lines and 4 PRI/E-i/T-1 lines;



 
(iv)
wireless gateways (GSM, CDMA) up to 4 simultaneous calls; and



 
(v)
all modifications, enhancements, upgrades, and additional developments to and of
the above.



(vi)
Excluding the iGATE & vGATE product line.



“Earn Out” has the meaning as set forth in Article B I. 2.2.


“Effective Date” is on July 1, 2007.


“Financial Statements” has the meaning set forth in Article C II. 2.4.


“Indemnities” has the meaning set forth in Article C IV. 1 and 2.


“Intellectual Property” has the meaning set forth in Article C II. 2.8.1.


“Licenses” has the meaning set forth on Article C II. 2.7.2.
 
 
 
5

--------------------------------------------------------------------------------



 
“Loss” has the meaning set forth in Article C IV. 1 and 2.


“Marked Materials” has the meaning set forth in Article B II. 3.


“OCS” is the abbreviation for the Office of the Chief Scientist, a department of
the Ministry of Industry, Trade and Labour of the State of Israel.


“Partner Contract” has the meaning as set forth in Article D 1.1.


“Party” has the meaning as set forth in the introduction.


“Person” means an individual, corporation, partnership, trust, or other entity,
including a governmental or political subdivision or an agency or
instrumentality thereof.


“Revenues” means product revenues - reduced by sales reductions - resulting from
the ordinary activities of the Purchaser as recognized in the profit and loss
account under International accounting Standards (IFRS).


“Seller” has the meaning set forth in the Introduction.


“Seller Advances” has the meaning set forth in Article C I. 1.3.


“Shares” has the meaning set forth in the Recitals.


“Social Charges” has the meaning set forth in Article C II. 2.12.3.


 “Taxes” has the meaning set forth in Article C II. 2.12.3.
 
 
 
6

--------------------------------------------------------------------------------



 
2  
Interpretation



In this Agreement, and unless it is shown from the context of the Article in
question or from its very terms that a different construction must prevail:


2.1  
The references made in any document (including the Agreement) are to be
understood as references to the said document as amended, reiterated,
supplemented, modified or replaced at a given time;



2.2  
The references made to the Agreement are to be understood as references to this
Agreement, to its annexes and schedules and any of their respective appendices,
all of which constitute an integral part of this Agreement and have the same
contractual value;



2.3  
The article headings are for convenience of reference only and are not to be
considered in construing this Agreement;



2.4  
The references made to a Party to this Agreement include its successors and
permitted assigns;



2.5  
The references made to the or a law include the references to any international
treaty, constitutional provision, decree, ordinance, regulation, order or
judgment, and the term "legal" shall be construed in a similar way; and



2.6  
The references made to a law are references to the law as amended, supplemented,
modified, replaced or construed at a given time.

 
B  
GENERAL



I.  
Subject of the Sale and Purchase Agreement



1  
Subject

 
 
 
7

--------------------------------------------------------------------------------



 
The Parties agree on their intention to enter into a Sale and Purchase Agreement
regarding all Shares of the Company.


2  
Consideration



2.1  
The Parties agree on a Purchase Price in the amount of USD 1,500,000.



2.2  
The Parties agree on an additional payment to the Seller based on the
performance of the Purchaser following the Closing (“Earn Out”). Therefore, the
Purchaser shall pay an amount equal to 10% of the Purchaser’s worldwide Revenues
(including revenues of Purchaser’s Affiliates) within the CPE Product Line (the
“Purchaser’s CPE Revenue”) for a period of 4 years after Closing, but in any
event, without regard to Purchaser’s Revenues or other qualification, not less
than a total amount of USD 750,000 (the “Minimum Earn Out”).  The Minimum Earn
Out payment shall be payable quarterly in an amount of USD 46,875, each
quarterly payment due within 90 days of the close of the quarter, commencing
with the quarter ending September 30, 2007. The Purchaser’s CPE Revenues shall
be reviewed after 12 months retrospectively. In case of exceeding the Minimum
Earn Out, the differential amount is due within 90 days after June 30 each
(2008, 2009, 2010 and 2011).  The Purchaser and the Company shall provide the
Seller a monthly sales report, not later than 15 days after the end of each
calendar month, detailing CPE Revenues, related sales activity, and all data
necessary or useful in calculating the amount of each Earn Out payment, for so
long as the Earn Out is payable.

 
II.  
Obligations of the Parties



1  
Continuation of the Management



The Seller is obliged to refrain from making any material changes in the
operation or management of the Company resulting in material adverse affects to
the management of the Company until the Closing.


2  
Due Diligence

 
 
 
 
8

--------------------------------------------------------------------------------



 
After signing of the Preliminary Agreement, the Purchaser and the Seller will
conduct a Legal, Financial and Business Due Diligence as is standard practice
for such transaction, as well as management talks. Therefore, after the date
hereof and until Closing, the Seller and the Company will provide the Purchaser
with requested data, and with a documentation of the Company’s essential legal,
financial and economic circumstances in form of copies of the corresponding
documents at the premises of the Company, and the Purchaser shall provide the
Seller with requested data and documentation (Due Diligence Request List
attached as Annex 1 and 2 to this Preliminary Agreement).


III.  
Early Termination Right



1  
Contractual Basis. The Parties agree that, the financial status of the Company
as indicated in the presented documents as of June 30, 2007 (as attached in
Annex 3 to this Preliminary Agreement, the “Contractual Basis”) is the basis of
the implementation of this Preliminary Agreement.



2  
Termination Right. In the event that during the Due Diligence it turns out that,
contrary to the Purchaser’s prospects pursuant to the Contractual Basis there
are any facts which have a material adverse effect on the financial condition,
business, assets or prospects of the Company, the Purchaser is entitled to
terminate the Preliminary Agreement by written notice with immediate effect.





C  
CONDITIONS OF THE SALE AND PURCHASE AGREEMENT



I.  
Purchase and Sale of Shares



1  
Purchase and Sale of Shares



1.1  
Upon the terms and subject to the conditions contained herein, the Purchaser
intends to buy, and the Seller intends to sell and deliver to the Purchaser, all
of the Shares, free and clear of all liens and rights of any third party, for an
aggregate purchase price equal to the sum of the Closing Consideration (as such
term is defined in Article A 1) and other consideration described herein.

 
 
 
9

--------------------------------------------------------------------------------



 
1.2  
Title to the Shares purchased by the Purchaser, as shall be contemplated by the
Sale and Purchase Agreement, shall be transferred to the Purchaser on the date
thereof, upon payment of the Closing Consideration, all in accordance with
Article C 2.



1.3  
With effect of the Effective Date, the Purchaser is entitled to profits of the
Company.  Also with effect of the Effective Date, at the Closing the Purchaser
shall pay to the Seller the sum of amounts advanced to the Company by Seller,
and reflected on the Financial Statements as loans, after the Effective Date
(the “Seller Advances”).  The parties hereby agree that the total amount of the
Seller Advances payable by the Purchaser pursuant to this paragraph is USD
107,500.



2  
Closing



2.1  
Closing. The closing of the purchase and sale of the Shares (the "Closing")
shall take place immediately upon execution of the Sale and Purchase Agreement
latest on July 24, 2007, at the Premises of the Company or remotely by exchange
of facsimile signatures. The Parties shall confirm in writing that all Closing
Requirements have occurred.



2.2  
Closing Requirements. The Closing shall be subject to the fulfillment of the
following conditions precedent:



2.2.1  
Formalities. The Purchaser and the Seller shall cause the Company to record in
the Company’s shareholders’ registry the name of the Purchaser as the owner of
all the Shares, as far as necessary according to Israeli law.



2.2.2  
Approvals. The Purchaser has provided the written notice of approval of the
Purchaser’s Supervisory Board to the transaction. The Seller has provided the
written notice of approval of the Seller’s Board of Directors or Shareholders to
the transaction if necessary according to the bylaws and applicable Delaware
law, and the consent of Seller’s lender P&S Spirit, LLC (an entity controlled by
Dr. Selvin Passen and Jacob Schorr), and any necessary Israel governmental
consents relating to the Office of the Chief Scientist (“OCS”).

 
 
 
10

--------------------------------------------------------------------------------



 
2.2.3  
Waiver of Claims. With effect of close of business on June 30, 2007, the Seller
shall declare towards the Company a complete waiver of claims for repayment of
all loans, credits, open account terms, receivables from goods and services,
bills of exchanges and any other receivables (as described in Annex 4 to this
Preliminary Agreement), including interest, subject to payments otherwise
required by this Agreement (including, without limitation, by paragraph
C.I.1.3).



2.2.4  
Assignment and Novation Agreement. With effect of the Effective Date, the Seller
shall enter into an assignment and novation agreement with the Company subject
to the following conditions: The Company assigns all rights, claims, duties and
obligations in, to and under the contracts and agreements with PieCom Tech,
dated January 12, 2006, April 6, 2006 and January 8, 2007 (“PieCom Agreements”),
to the Seller. The Seller accepts such assignment. Upon such assignment and
novation, Company shall be released from all rights, duties and obligations with
respect to the PieCom Agreements and the relating Litigation (the “PieCom
Litigation”) and the Seller agrees to reimburse the Company for and hold the
Company harmless from and against any obligation to perform any of the assigned
duties and obligations included in the PieCom Agreements and against all claims,
losses, liabilities and expenses which may be made or brought against the
Company or which the Company may suffer or incur as a result of or in connection
with the PieCom Litigation  occurring from the PieCom Litigation. The Seller
shall be entitled to undertake the conduct of the defense of the Company in
respect of the PieCom Litigation, and to pursue claims arising from the PieCom
Agreements.  At the request of the Seller, the Company shall cooperate with the
Seller and execute all documents reasonably required to enable the Seller to
conduct the defense in the name of the Company, and to pursue claims arising
from the PieCom Agreements.



2.2.5  
Partner Contract.  The parties shall have executed a Partner Contract in form
satisfactory to both.



2.2.6  
Subject to prior or concurrent receipt of conditions enumerated in clauses 2.2.1
to 2.2.3 of this paragraph (2.2), the Purchaser shall pay the Seller the Closing
Consideration, by wire transfer to the Seller.



3  
Cancellation

 
 
 
11

--------------------------------------------------------------------------------



 
In the event that the Closing Requirements are not fulfilled by July 24, 2007,
either Party shall be entitled to cancel this Agreement and the Sale and
Purchase Agreement by written notice. Such cancellation shall be considered as
cancellation of all contracts and agreements which the Parties entered into
pursuant to the covenants of the Sale and Purchase Agreement.



II.  
Representations and Warranties



1  
Representations of the Seller and the Purchaser.



Each of the Seller and the Purchaser represents and warrants to the other Party
as follows, with effect as of the Closing:


The Seller and the Purchaser have full power and authority to enter into this
Agreement, to perform their respective obligations hereunder, to consummate the
transactions contemplated hereby, and to make the representations and warranties
herein contained. The sale and delivery of the Shares, the execution and
performance of this Agreement, and the consummation of the transactions
contemplated hereby will, as of the Closing, have been duly authorized by all
requisite actions. The obligations of the Parties under this Agreement
constitute the legally valid and binding obligations, enforceable against each
other in accordance with its terms.
 
Except the approvals pursuant to Article C I. 2.2.2, and filing of notice of
transfer of Shares with the Israeli Registrar of Companies, no consent or other
authorization of, or filing with or notice to, any person is required by or on
behalf of the Seller or the Company or on behalf of the Purchaser in connection
with the valid execution or performance of this Agreement or the consummation of
the transactions contemplated hereby.


2  
Representations of the Seller



The Seller represents and warrants to the Purchaser as follows, with effect as
of the date hereof:
 
 
 
12

--------------------------------------------------------------------------------



 
2.1  
Corporate Existence



The Company is a limited liability company limited by shares duly organized and
validly existing under the laws of Israel. The Company has full power and
authority to conduct its business and operations as presently conducted.


The Company has not been declared to be in judicial recovery or liquidation
proceedings or been subject to other judicial winding-up proceedings, no
administrator (court-appointed special administrator) has been appointed in
respect thereof and no other circumstances that would require the institution of
such proceedings, are existing.


The statutory registers, books, accounts, documents and returns, and any and all
other corporate or accounting records of the Company are up-to-date, maintained
and, if required, have been filed in accordance with all applicable laws and
regulations, except for violations or defaults that could not, either
individually or in the aggregate, have a material adverse effect on the
financial condition, business, assets or prospects of the Company.


2.2  
Capital Stock and Ownership



The Seller assures the Purchaser that the Shares of the Company have been fully
paid up, have not been repaid in whole or in part, are free from supplementary
contributions and are not encumbered with third-party rights.


2.3  
No Conflicts



The execution and performance of this Agreement and the other agreements or
documents contemplated hereby by the Seller, and the consummation of the
transactions contemplated hereby will (i) not violate, conflict with or result
in the material breach of, or constitute a default under, (ia) any provision of
the memorandum and articles of association of the Company or the organizational
documents of the Seller, (ib) any provision of any law or regulation applicable
to the Seller or the Company, or to which any of their respective assets are
subject, (ic) any order, judgment, award of any court, tribunal or governmental
or
 
 
 
 
13

--------------------------------------------------------------------------------


 
 
regulatory authority applicable to the Seller or the Company, or to which any of
their assets are subject, or (id) any agreement or instrument to which the
Seller or the Company, or to which any of their respective assets are subject;
and (ii) not result in the creation of any lien, encumbrance or any other right
of any third party upon any assets of the Company.


2.4  
Financial Statements



The Purchaser has examined during Due Diligence the audited balance sheets of
the Company for the fiscal years ended on December 31, 2006 and 2005 and the
related audited profit and loss statements of the Company for the fiscal years
ending on such dates, and all annexes and notes thereto, and the respective
audit reports thereto and the not audited year-to-date balance sheet of the
Company as of March 31, 2007 and the balance sheet presented on June 28, 2007
(to be updated as of June 30, 2007) and the related profit and loss statements
of the Company  (collectively, the "Financial Statements").  The Financial
Statements (i) are accurate and present fairly the financial position and the
results of operations of the Company at the dates and for the periods to which
they relate, (ii) have been prepared in accordance with all relevant laws and
regulations, including the rules of the generally accepted accounting principles
for the businesses of the Company ("US-GAAP"), each consistently applied
throughout the periods presented in the Financial Statements, and (iii) reflect
all material liabilities and obligations of the Company, of any nature
whatsoever, whether accrued or not, required to be recorded thereon in
accordance with US-GAAP.


2.5  
Absence of Changes



2.5.1  
Except as set forth in the Financial Statements, and the deterioration of the
financial condition of the Company of which the Purchaser has been fully
informed as a result of both of the conclusions of its due diligence and the
information made available by the Seller, to the best of Seller’s knowledge
since January 1, 2007, (i) the Company has conducted its business and operations
only in the ordinary course and in a manner consistent with past practice, and
(ii) no event or condition has occurred or existed, or would reasonably be
expected to occur or exist, that individually or in the aggregate, would have or
result in a material adverse effect on the business or assets of the Company.

 
 
 
14

--------------------------------------------------------------------------------


 

 
2.5.2  
Except as set forth in the Financial Statements or in an Annex hereto, to the
best of Seller’s knowledge the Company has (i) not paid any dividend (or been
the subject of a shareholder decision authorizing the payment of a dividend),
advance on dividend, or other distribution of any capital stock of the Company,
or purchased or redeemed, directly and indirectly, any shares of its capital
stock (or other equity interest), (ii) not incurred or committed to incur any
indebtedness for borrowed money, (iii) not incurred, assumed, guaranteed or
otherwise become directly or indirectly liable with respect to any liability or
obligation of the Seller or any of its Affiliates, (iv) not forgiven, canceled,
waived or released any debt, claim or right against the Seller or any of its
Affiliates, (v) not modified, amended or supplemented any agreement or
understanding, or any provision or term of any agreement or understanding, with
the Seller or any of its Affiliates, (vi) not made any payment, in cash or other
assets, to the Seller or any of its Affiliates, other than ordinary compensation
in their capacity as officers or employees of the Company and only in accordance
and consistent with past practice, (vii) continued to pay its suppliers and
receive payments from its clients when due and in the ordinary course and in
accordance with sound business practices, (viii) not acquired, transferred or
assigned, in any manner whatsoever, any securities or other interests, business,
real estate, assets or contracts, and (ix) not modified the terms of employment
of any of its employees.



2.6  
Real Property



2.6.1  
There is no real property owned by the Company.



2.6.2  
The Company is a party to one lease, dated December 15, 2006, (the “Current
Lease”), for the premises it uses at its registered address.  To the best of
Seller’s knowledge, under the Current Lease the Company:

-  
has valid rights, free and clear of any liens and adverse claims,

-  
enjoys peaceful and undisturbed possession,

-  
is not in default, and no event has occurred and is continuing that constitutes
or would constitute a default in any respect under the Current Lease,


 
 
 
 
15

--------------------------------------------------------------------------------



 
-  
has not received any notification relating to (i) an increase in rent or charges
other than that resulting from the indexation provision referred to in the
relevant Lease, or (ii) a non-renewal of the Current Lease, and

 
-  
has not granted any sub-lease relating to the premises (or any portion thereof)
which are the subject of said lease.

 
In addition, the Company is party to a second lease for premises previously, but
no longer, used by the Company for its business operations.
 
2.7  
Compliance with Law and Other Instruments



To the best of Seller’s knowledge:


2.7.1  
Except for violations or defaults that could not, either individually or in the
aggregate, have a material adverse effect on the financial condition, business
or assets of the Company, and except as otherwise disclosed in a schedule or
exhibit to this Agreement, the Company is not in violation of or default under
(i) any provision of its memorandum and articles of association or any provision
of any applicable law or regulation or judicial determination or (ii) any
agreement or instrument to which it is a party.



2.7.2  
The Company has all permits, licenses and other authorizations (the "Licenses")
that are required for the conduct of its business and operations as presently
conducted (including Licenses relating to health and safety matters,
environmental protection, pollution control and employee matters), and the
Company is, and all times has been, in material compliance with the provisions
of the Licenses.  The Licenses are valid and subsisting, and the Company has not
received any notice of any proposed withdrawal, revocation, restriction or
alteration (in particular by imposition of duties) of the Licenses.



2.8  
Intellectual Property



To the best of Seller’s knowledge:
 
 
 
16

--------------------------------------------------------------------------------



 
2.8.1  
The Company has full, valid and enforceable ownership rights, or valid rights of
use as licensee, with respect to, all designs, patents, copyrights, trademarks,
proprietary technical information, software, know-how or any other intellectual
property rights and all pending applications therefor, which are used by it or
necessary to the conduct of or otherwise material to its business and
operations, free and clear of all liens or any other right of third parties,
except for the Company's obligations towards the Office of the Chief Scientist
(the “OCS”) of the Israeli Ministry of Trade, Industry and Labor, pursuant to
the Encouragement of Industrial Research and Development Law, 5744-1984 (the
"Intellectual Property"). The Company has not taken any action or omitted to
take any action which action or omission would waive, or result in the waiver of
any of its rights with respect to the Intellectual Property of the Company,
including the due registration or filing of all applicable Intellectual Property
and the maintenance of the secrecy of all confidential Intellectual Property.
The Seller makes no representation or warranty regarding infringement claims or
rights relating to any patent, copyright or other intellectual property of the
Purchaser.



2.8.2  
There has been no notice, claim or other indication that the rights of the
Company in the Intellectual Property are not valid or enforceable.  There has
been no notice, claim or other indication that any third party would be entitled
to any additional fees or compensation in respect of the Intellectual Property
as a result of the consummation of the transactions contemplated by this
Agreement.  The Intellectual Property is not, to the knowledge of the Seller,
being infringed or attacked or opposed in writing by any Person and no
infringement proceedings or other similar proceedings have been commenced nor is
there any fact or event which could provide a basis for such proceedings to be
commenced. There has been no notice, claim or other indication that the carrying
on of its business by the Company infringes any intellectual property right of
any other Person, and that the Company uses any intellectual property right
belonging to a third Person.



2.9  
Contracts and Commitments



To the best Seller’s knowledge, there does not exist any event or condition
that, after notice or lapse of time or both, would constitute a default under
any material Contract by the Company. To the knowledge of the Seller or the
Company, none of the rights of the Company under any material Contract will be
subject to termination or modification as a result of the transactions
contemplated by this Agreement, and no other party to any material Contract
would be entitled to any additional fees or payments as a result of the
consummation of the transactions contemplated by this Agreement.
 
 
 
17

--------------------------------------------------------------------------------


 


2.10  
Transactions with Affiliates



2.10.1  
Except as set forth in the Financial Statements, and to the best of Seller’s
knowledge:

-  
the Company has not directly or indirectly, acquired any asset or obtained any
service from, or disposed of any asset or furnished any service to, or entered
into any agreement, commitment or understanding with, (i) its Affiliate, or (ii)
any director, officer or employee of the Seller or any of its Affiliates, and

-  
none of the persons named in clause (i) or (ii) of the preceding sentence,
directly or indirectly, (x) owns any interest in any asset used or held for use
in connection with the business and operations of the Company, (y) owns any
interest in a supplier, customer or competitor of the Company, or serves as an
officer, director or employee of any supplier, customer or competitor of the
Company, or (z) has received any loan from or is otherwise a debtor of, or made
any loan to or is otherwise a creditor of, the Company.



2.11  
Litigation



Except as disclosed in Annex 6 hereto, here are no actions, proceedings and
investigations pending or, to the knowledge of the Seller or the Company,
threatened against or involving the Company before any court, tribunal or
governmental authority, that involve or would involve the expenditure by the
Company of more than $5,000 or are reasonably expected to result in an
injunction against the Company. There are no outstanding orders, judgments,
decrees or injunctions issued by any court, tribunal or governmental authority
against the Company or any of its assets.


2.12  
Taxes and Social Charges



To the best of Seller’s knowledge:
 
 
 
18

--------------------------------------------------------------------------------



 
2.12.1  
The Company has correctly and timely filed all returns or other documents
relating to Taxes and Social Charges required to be filed by the Company, and
all such returns were correct and complete in all material respects; the Company
has not requested or obtained any extension of time to file any such
return.  The Company has duly and timely paid all Taxes and Social Charges that
are or have been due and payable by the Company and has duly accrued all Taxes
and Social Charges which are not yet payable. The Company has established
adequate reserves on the balance sheet of the Company at the Effective Date
included in the Financial Statements for payment for Taxes and Social Charges by
the Company relating to periods (or portions thereof) for which a return was
required to be filed, for Taxes and Social Charges that are not then due or
payable and has established adequate reserves for Taxes and Social Charges
relating to subsequent periods as of the date hereof.



2.12.2  
The Company has duly and timely withheld all Taxes and Social Charges required
to be withheld in connection with its business and operations (including
regarding the compensation of its employees), and such withheld Taxes and Social
Charges have been either duly and timely paid to the appropriate governmental
authorities or properly set aside in accounts for such purpose. There are no
pending claims for Taxes or Social Charges for which the Company is or may
become liable or which may result in a lien upon the assets of the Company, and
to the knowledge of the Seller, no such claim is threatened. The Company is not
currently under examination by any governmental authority with respect to Taxes
or Social Charges.  The Company has not been contacted by or is currently
corresponding with any governmental authority with respect to the requirement to
file Tax returns and/or pay any Taxes or Social Charges. No waivers of any
statute of limitations have been given to or requested by any governmental
authority for the Company.



2.12.3  
For the purpose of this Agreement, "Taxes" means any income, receipts,
value-added, transfer, registration, business, franchise, profits, capital
withholding, payroll, employment, property or customs tax, duty, governmental
fee or other like assessment or charge, together with any interest or penalty,
imposed by any governmental authority, or liability for the payment of any of
the foregoing (including as a result of any obligation to indemnify any other
Person with respect to any of the foregoing). "Social Charges" means any social
security, unemployment, retirement, healthcare, family benefits or other charges
or contributions, to the extent any of the foregoing are required by applicable
laws, regulations or collective bargaining agreements or have otherwise become
an entitlement of the employees of the Company and involve mandatory
contributions by the employer.

 
 
 
19

--------------------------------------------------------------------------------



 
2.12.4  
Results of Tax Examinations



In the event that a tax examination regarding the period until Effective Date
will result into supplementary claims for Taxes and Social Charges higher than
already recognized in the balance sheet at the Effective Date, the Seller shall
be reliable for all such supplementary claims.


2.13  
Labor Related Matters



2.13.1  
During the period December 31, 2005 through the date hereof, the Company has not
experienced any collective labor dispute, strike, slowdown, picketing, work
stoppage, concerted refusal to work overtime or collective resignation, and
there is no complaint pending or, to the knowledge of the Seller, threatened
against the Company by any of its respective past or present employees, trade
unions or other representative labor bodies, which could have or result in an
adverse effect on the financial condition, business, assets or prospects of the
Company.



2.13.2  
The Company has complied with all requirements pursuant to applicable laws and
regulations, and the applicable collective labor agreements, with respect to
employee representation, including those provisions relating to the organization
of elections for a workers' council and the election of employees'
representatives.



2.13.3  
The Company employs 23 employees. The terms and conditions of employment of all
such employees do not provide for benefits of any kind to employees, including
advance notice of departure or departure payments, in excess of those required
by the relevant laws, regulations and the applicable collective labor
agreements, other than benefits or other terms of employment that are described
in employment contracts or other materials provided to Purchaser in response to
Purchaser’s due diligence request.

 
 
 
 
20

--------------------------------------------------------------------------------



 
2.13.4  
The Company has not adopted an incentive agreement or a profit sharing scheme,
other than a mandatory scheme, for its employees, legal representatives or
directors and has not entered into any contract with such persons which would
allow them to acquire any rights over shares of the Company.



2.13.5  
The Company has no obligations of any nature in connection with the retirement
(including early retirement) of its employees or former employees except for
those obligations which are (i) fully and adequately covered by insurance
policies and/or (ii) completely and accurately reflected in the Financial
Statements as at the respective dates thereof and in the books of the Company
for subsequent periods as of the date hereof.



2.14  
Subsidies



To the best of Seller’s knowledge:


The Company has applied for, received and used public subsidies only in
accordance with applicable laws, regulations and orders from governmental or
other authorities.  No repayment of any such subsidies will become due, and none
of the rights of the Company under such subsidies will be subject to termination
or modification, as a result of the consummation of the transactions
contemplated hereunder.


2.15  
Disclosure



The Purchaser has carried out a technical, financial, business and legal Due
Diligence prior to Closing. The Seller’s representations and warranties only
count for those documents, facts or events that have not been disclosed to the
Purchaser during Due Diligence despite his request, unless the Parties expressly
agreed on exceptions. However, if prior to the Closing the Purchaser discovers
facts or circumstances during Due Diligence that have not been expressly
disclosed by the Seller but that would give rise to a breach of representation
or warranty by the Seller, Purchaser shall promptly, and in any event prior to
Closing, inform the Seller of those facts or circumstances.
 

 
 
21

--------------------------------------------------------------------------------



 
III.  
Additional Covenants



1  
Non Competition

 
   1.1
Commencing on the Closing, and until the second anniversary thereof, the Seller
shall not, and shall not cause its Affiliates to, directly or indirectly engage
in any research and development or manufacturing activities conducted by the
Company on the date hereof relating to all products.



   1.2
Commencing on the Closing the Seller shall not, and shall not cause its
Affiliates to, directly or indirectly engage in sale, distribution, marketing
and services of products that may compete with the Purchaser’s FWA products
(iGate and vGate product lines).



   1.3
Commencing 1 year after the Closing the Seller shall not, and shall not cause
its Affiliates to, directly or indirectly engage in sale, distribution,
marketing and services of products that may compete with the Company’s products,
in addition to the Purchaser’s FWA products, (the “Competitive Products”),
provided that:



1.3.1
The Seller may sell and distribute Competitive Products as part of a customer
solution based on, or substantially incorporating, products of the Purchaser or
the Company;



1.3.2
The Seller may sell and distribute Competitive Products that are after-market or
used equipment manufactured by Cisco Systems or its affiliates (the “Cisco
Equipment”);



1.3.3
The Seller may sell additional Competitive Products with the Purchaser’s prior
written consent;



1.3.4
All restrictions on competition under this Section 1.3 and Section 1.2 shall
terminate upon termination of the Seller’s exclusive distribution and sale
rights pursuant to the Partner Contract, and shall only be effective within the
geographic regions of exclusivity as in effect pursuant to the Partner Contract.
The Parties agree that in this case the Marketing Subsidy will be terminated.

 
 
 
22

--------------------------------------------------------------------------------


 

 
2  
No Solicitation



Commencing on the Closing and until the second anniversary from the date
thereof, the Seller shall not, and shall cause its Affiliates not to, directly
or indirectly, (i) induce any employee of the Company to terminate employment
with the Company, and (ii) either individually or as owner, agent, employee,
consultant or otherwise, employ or offer employment to any person who is
employed by the Company, unless such person shall have ceased to be employed by
the Company at least six months prior to the time such offer of employment is
extended.


3  
Public Announcements



From and after the date of this Agreement, each Party agrees to obtain the
approval of the other Party prior to issuing any press release, written public
statement or announcement with respect to the transactions contemplated by this
Agreement; provided, however, that the provisions of this Article 3 shall not
prohibit either Party from making any such release, statement or announcement
if, upon advice of counsel, such Party feels confident that it is required to do
so under any applicable law or regulation, and such Party shall use reasonable
efforts to consult with and obtain consent of the other Party with respect to
the terms and conditions of such release, statement or announcement prior to
making such release, statement or announcement.


4  
Confidentiality of Information



The Seller shall not, and shall cause its Affiliates, the Company, and their
respective employees, representatives and agents not to, use for any purpose or
disclose to any person any proprietary information relating to the Company, its
business and operations, or any of its assets, except as required by applicable
laws or regulations. In the event the Seller is required to disclose any such
information under any law or regulation, the Seller shall promptly notify the
Purchaser of such requirement so that the Purchaser may seek an appropriate
order in summary proceedings.


5  
Approvals and Consents

 
 
 
23

--------------------------------------------------------------------------------



 
The Seller and the Purchaser shall cooperate to give all notices and obtain as
soon as reasonably practicable all approvals, consents and waivers from
governmental departments and agencies or from any other third parties required
or deemed necessary or beneficial for consummation of the transactions
contemplated by this Agreement. Without derogating from the aforesaid, Purchase
shall provide Seller with an undertaking towards the OCS, as shall be required
in order to receive the OCS' consent to the transfer to Shares hereunder.


6  
Right to Use Certain Marks, Logos and Corporate Name



The ownership of all trademarks, service marks, brand names or trade, corporate
or business names of the Seller or any of its Affiliates bearing the words "IP
Gear" or the logo currently used by the Company in connection therewith (the
"Seller's Marks") shall be transferred to the Purchaser, unless it is an
integral part of the Company’s assets. The Purchaser shall grant an irrevocable,
license to the Seller, exclusive within North America and any additional
territory of exclusivity under the Partner Contract, to use the Seller’s Marks
on stationery, equipment, web, invoices, receipts, forms, packaging, advertising
and promotional materials, products, software or like materials (the "Marked
Materials") after Closing, in relation to the sales and marketing of the
existing IP Gear, Ltd. product lines within the scope of the Partner
Contract.  In addition, the Purchaser shall grant an irrevocable, nonexclusive
license to the Seller, effective until such time as the Purchaser shall have
paid to the Seller all of the Minimum Earn Out payment, to use the Seller’s
Marks on the Marked Materials in relation to the Seller’s sales and marketing of
telecommunications and networking equipment and services, without restriction
based on territory or product.


7  
Payment of Increased OCS Royalties



7.1  
“Penalty” means, with respect to any royalty payment due to the OCS by the
Company or the Purchaser, pursuant to the Encouragement of Industrial Research
and Development Law, for amounts granted to the Company prior to the Effective
Date, the increase in the royalty payment resulting from conducting product
manufacturing activities outside the state of Israel, as compared to the royalty
payment that would have been required if the manufacturing activities had not
been conducted outside of Israel.  “Penalty” shall not include any other
amounts, including without limitation amounts payable as a result of moving
intellectual property outside of Israel or conducting research and development
activities outside of Israel.

 
 
 
24

--------------------------------------------------------------------------------



 
“Prior Penalty” means any Penalty which has been caused by contravention of the
Industrial Research and Development Law prior to the Closing, even though the
contravention emerges after the Closing.


“Future Penalty” means any Penalty which will be caused by contravention of the
Industrial Research and Development Law after the Closing.


7.2  
As to Prior Penalties, the Seller shall reimburse the Purchaser or the Company
for 100% of any Penalty paid by the Purchaser or the Company (a “Reimbursement
Payment”). The Seller shall not be liable for any amounts payable to the OCS as
a result of a settlement or compromise between the Company or the Purchaser and
the OCS unless the Seller has first approved the terms of the settlement or
compromise.



7.3  
As to Future Penalties, the Seller shall not be liable for any Reimbursement
Payments.



7.4  
The parties agree to make best efforts to cooperate in negotiating with the OCS
to minimize or recharacterize any Penalty amounts in order to accommodate the
Purchaser’s or the Company’s manufacturing plans.

 
 
 
 
25

--------------------------------------------------------------------------------



 
IV.  
Indemnification



1  
Seller’s Indemnification Obligations



Unless expressly described otherwise in this Agreement, the Seller shall defend,
indemnify and hold harmless each of the Purchaser, its Affiliates, the Company,
and their respective officers, directors, employees, agents, advisers and
representatives (collectively, the "Purchaser’s Indemnities") from, against and
with respect to any and all claims, liabilities, losses, damages, costs and
expenses (including interest, penalties and reasonable attorneys' and
accountants' fees and disbursements reasonably incurred in defending any of the
foregoing or in asserting, preserving or enforcing any rights under this
Agreement), whether or not resulting from third-party claims, as determined by a
final judgment (each of the foregoing a "Loss", and collectively "Losses"),
arising out of or as a result of:


1.1  
any material inaccuracy of any representation or warranty made by the Seller in
this Agreement;

   

1.2  
any material breach of any covenant or obligation of Seller in this

  Agreement; and 

 
1.3  
any catastrophic warranty or similar warranty claim, action, litigation,
investigation or proceeding arising out of the sale or service of any goods or
products by the Company prior to the date hereof, to the extent that, with
regard to the foregoing paragraph 1.1 the Seller has acted, and with regard to
the foregoing paragraph 1.2, the Seller has not reflected any risk in the
Financial Statements, intentionally or with gross negligence.



2  
Purchaser’s Indemnification Obligations



The Purchaser shall defend, indemnify and hold harmless each of the Seller, its
Affiliates, the Company, and their respective officers, directors, employees,
agents, advisers and representatives (collectively, the "Seller’s Indemnities")
from, against and with respect to any and all claims, liabilities, losses,
damages, costs and expenses (including interest, penalties and reasonable
attorneys' and accountants' fees and disbursements reasonably incurred in
defending any of the
 
 
 
 
26

--------------------------------------------------------------------------------


 
 
foregoing or in asserting, preserving or enforcing any rights under this
Agreement), whether or not resulting from third-party claims, and ascertained by
an official authority (each of the foregoing a "Loss", and collectively
"Losses"), arising out of or as a result of any material breach of any covenant
or obligation of the Purchaser in this Agreement or any material inaccuracy of
any representation or warranty made by the Purchaser in this Agreement.


3  
Administration of Claims



In the case of any claim asserted by a third party against any Indemnitee,
notice shall be given by the Indemnitee to the other Party promptly after such
Indemnitee has actual knowledge of any claim as to which indemnity may be
sought, and the Indemnitee shall permit the other Party (at the other Party's
expense) to assume the defense of any claim or any litigation resulting
therefrom. In any event, the Seller and the Purchaser shall cooperate in the
defense of any claim or litigation subject to this Article 3 and the records of
each shall be available to the other with respect to such defense.


4  
Limitation on Seller’s Indemnification Obligations



4.1  
Neither Party shall make a claim against the other Party for indemnification
under Article V 1 and 2 (except for claims for indemnification with respect to
the representations and warranties set forth in Article II 2.12) unless and
until the amount of each Loss for which indemnification is sought exceeds a
threshold amount of USD 10,000, it being understood that if the aggregate amount
of Losses exceeds such threshold, the threshold shall not act as a deductible,
and the Seller's indemnification obligation shall extend to the entire aggregate
amount of the Loss.



4.2  
Each Party’s aggregate liability under this Article IV shall be limited to the
amount that is equal to the Closing Consideration.

 
V.  
Miscellaneous



1  
Binding Effect; No Third Party Beneficiaries

 
 
 
27

--------------------------------------------------------------------------------



 
This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective heirs, successors and permitted assigns.  Except as
provided in Article V with respect to indemnification of any Indemnitee
hereunder, nothing in this Agreement shall confer any rights upon any Person or
entity other than the parties hereto and their respective heirs, successors and
permitted assigns.
 
2  
Notices



Any notice, request, instruction or other document to be given hereunder by any
Party hereto to any other Party hereto shall be in writing and sent by
registered mail with return receipt or by fax or by telex confirmed by
registered mail with return receipt, addressed as follows:


If to Purchaser:
TELES AG Informationstechnologien
Vorstand
Ernst-Reuter-Platz 8
10587 Berlin
Germany


Attention: Olaf Schulz


If to the Seller:
New World Brands Inc.
340 W. 5th Avenue
Eugene, OR 97401


Attention: M. David Kamrat


or at such other address for a Party as shall be specified by like notice. Any
notice which is sent in the manner provided herein shall be deemed to have been
duly given to the Party to whom it is directed upon actual receipt by such Party
(or its agent for notices hereunder).
 
 
 
28

--------------------------------------------------------------------------------



 
3  
Expenses and Taxes



Each Party shall pay all its own costs and expenses incident to this Agreement
and the transactions contemplated by this Agreement, including legal and
accounting fees and expenses. The Purchaser shall be liable for and pay (and
shall indemnify and hold harmless the Seller against) all fees, taxes or other
governmental charges of any nature due in connection with the transactions
contemplated by this Agreement.


4  
Translation



If this Agreement is translated into any language other than English, the
English version shall control and shall prevail on any question of
interpretation.



D  
Further Cooperation



1  
Sales Cooperation



1.1  
Partner Contract. At the Closing the Parties shall enter into a separate
“Partner Contract” regarding the Sale and Marketing of TELES Group Products
within the “North American” Market (in the form attached as Annex 7).



1.2  
Credit Line. In connection with the above mentioned Partner Contract the
Purchaser shall grant the Seller a revolving line of credit in the amount of USD
200,000. The credit line shall be increased quarterly, to an amount equal to the
revenues made by the Seller during the 60 days preceding the end of each
quarter, but up to a maximum of USD 500,000.



1.3  
Marketing Subsidy. In consideration of the collaboration between the Parties
within the above mentioned Partner Contract, the Purchaser shall grant to the
Seller an additional marketing subsidy in the amount of USD 200,000 per annum
for a period of two years, payable at the commencement of each annum, whereby
the payment of any amounts shall be subject to the prior approval of the
Purchaser. A prolongation for a third year shall be agreed on the basis of the
revenues.



 
 
29

--------------------------------------------------------------------------------



 
2  
Loan Agreement



2.1  
In consideration of the collaboration between the Parties within the Partner
Contract, the Purchaser shall provide a line of credit to the Seller of USD
1,000,000 pursuant to a separate loan agreement to be signed at the
Closing.  The loan agreement shall have a period of validity of four years, in
which the Seller is obliged to redeem the loan in 12 quarterly installments,
starting after the first year. The Parties agree on a fixed interest rate of 7%
per annum.



2.2  
The Parties agree that the Purchaser shall under no circumstances be treated
worse than all other current or future lenders (except for revolving trade
credits) regarding reimbursement or the provision of securities.



2.3  
The Seller shall be obliged to provide to the Purchaser unaudited preliminary
monthly information of financial situation (profit and loss statement, balance
sheet, cash flow), prepared in accordance with GAAP, not less than 15 days after
the end of each month. In the event of an important deterioration of the
financial situation (current debt to equity ratio less than 30%), the Purchaser
shall have a right to demand an adjustment of the securities and a loan
acceleration right.

 
E  
Miscellaneous

 
1  
Governing Law and Jurisdiction



This Preliminary Agreement shall be governed in all respects, including as to
validity, interpretation and effect by the laws of Germany. The Parties hereby
submit to the jurisdiction of German courts. Notwithstanding the foregoing, the
Purchaser is also entitled to take the Seller to court at the place of the
Seller’s registered office.
 
 
 
 
30

--------------------------------------------------------------------------------



 
2  
Execution Copies



This Agreement shall be executed in two original copies, each of which shall be
an original.
IN WITNESS WHEREOF, the Parties have duly executed this Preliminary Agreement as
of the day and year first above written.








/s/ Noah
Kamrat                                                                                                  
/s/ Olaf Schulz                                         
New World Brands, Inc.                             TELES AG
Informationstechnologien
Name: Noah Kamrat                                 Name: Olaf Schulz
Title: President                                      Title: Chief Financial
Officer






Enclosures


Annex 1                      Due Diligence Request List to Seller
Annex 2                      Due Diligence Request List to Purchaser
Annex 3                      Financial status of the Company as of June 30, 2007
Annex 4                      Schedule of Seller’s Claims towards the Company as
of June 30, 2007
Annex 5                      Schedule (according to C II. 2.7.1)
Annex 6                      Schedule of Litigations
Annex 7                      Partner Contract
 
 
 

 
31

 
 
 